Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 4, 2022

                                      No. 04-22-00041-CV

                          IN THE INTEREST OF O.L.S., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00361
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       A copy of appellant A.F.’s notice of appeal was filed in this court on January 20, 2022. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified appellant A.F. in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed appellant A.F. to file an amended notice of appeal certifying proper
service on the responsible court reporter. An amended notice of appeal has not been filed.

        It is therefore ORDERED that JOSÉ M. ROCHA, attorney for appellant A.F., file an
amended notice of appeal in compliance with section 51.017(a) within ten days from the date of
this order. If appellant A.F. fails to file an amended notice of appeal within the time provided, an
order may be issued directing Mr. Rocha to appear and show cause why he should not be held in
contempt for failing to file the amended notice of appeal. The clerk of this court shall cause a
copy of this order to be served on Mr. Rocha by certified mail, return receipt requested, or give
other personal notice of this order with proof of delivery.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2022.
___________________________________
Michael A. Cruz,
Clerk of Court